Citation Nr: 0811474	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-12 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for chronic muscular 
strain superimposed on degenerative instability with 
sciatica, currently rated as 40 percent disabling. 

2.  Entitlement to service connection for chest tumor with 
blood spots, to include as due to herbicides (chemical), 
biological or radiation exposure.  

3.  Entitlement to service connection for abdomen and left 
shoulder tumor, to include as due to herbicides (chemical), 
biological or radiation exposure.  

4.  Entitlement to service connection for neuralgia, to 
include as due to herbicides (chemical), biological or 
radiation exposure.  

5.  Entitlement to service connection for pancreas 
disability, to include as due to herbicides (chemical), 
biological or radiation exposure.  

6.  Entitlement to service connection for persistent cough, 
to include as due to herbicides (chemical), biological or 
radiation exposure.  

7.  Entitlement to service connection for severe joint pain, 
to include as due to herbicides (chemical), biological or 
radiation exposure.  

8.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicides (chemical), 
biological or radiation exposure.  

9.  Entitlement to service connection for actinic keratosis 
and skin cancer, to include as due to herbicides (chemical), 
biological or radiation exposure.  

10.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicides (chemical), 
biological or radiation exposure.  

11.  Entitlement to service connection for memory disability, 
to include as due to herbicides (chemical), biological or 
radiation exposure.  

12.  Entitlement to service connection for liver disability 
and possible cirrhosis, to include as due to herbicides 
(chemical), biological or radiation exposure.  

13.  Entitlement to service connection for urinary 
disability, including kidney cysts, to include as due to 
herbicides (chemical), biological or radiation exposure.  

14.  Entitlement to service connection for prostate 
disability, to include as due to herbicides (chemical), 
biological or radiation exposure.

15.  Entitlement to service connection for right leg 
disability, to include as due to  herbicides (chemical), 
biological or radiation exposure, and as secondary to 
service-connected chronic muscular strain superimposed on 
degenerative instability with sciatica.  

16.  Entitlement to service connection for left knee 
disability, to include as secondary to service-connected 
chronic muscular strain superimposed on degenerative 
instability with sciatica.  

17.  Entitlement to service connection for right hip 
disability, to include as secondary to service-connected 
chronic muscular strain superimposed on degenerative 
instability with sciatica.  

18.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected disabilities.  

19.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1958 to 
August 1960.
 
The issues of service connection for actinic keratosis and 
skin cancer, diabetes mellitus, type II, and right leg 
disability come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2002.  The issues 
of service connection for chest tumor with blood spots, 
abdomen and shoulder tumor, neuralgia, pancreas disability, 
persistent cough, severe joint pain, peripheral neuropathy, 
urinary disability and prostate disability come before the 
Board on appeal from a July 2003 rating decision by the RO.  
A notice of disagreement was received in July 2003.  A  
statement of the case was issued in February 2004 with 
respect to all of these issues, and a substantive appeal was 
received in March 2004.  

The issue of an increased rating for the veteran's service-
connected low back disability comes before the Board on 
appeal from a March 2004 rating decision by the RO.  A notice 
of disagreement was received in April 2004, a statement of 
the case was issued in April 2005, and a substantive appeal 
was received in April 2005.  

The issues of service connection for memory disability, liver 
disability and possible cirrhosis, left knee disability, 
right hip disability and sleep apnea as well as the issue of 
special monthly compensation comes before the Board on appeal 
from a July 2005 rating decision by the RO.  A notice of 
disagreement was received in September 2005, a statement of 
the case was issued in November 2006, and a substantive 
appeal was received in November 2006.  

In his substantive appeals, the veteran requested a Board 
hearing at the local RO.  A Board hearing was scheduled in 
September 2007; however, the veteran subsequently cancelled 
the hearing and has not submitted a motion requesting to 
reschedule.   

The veteran submitted additional evidence to the Board in 
October 2007.  However, the majority of the evidence 
submitted is either redundant or duplicative of evidence 
already of record.  Significantly, the Board notes that the 
veteran submitted an October 2007 newspaper article not 
previously of record.  Nevertheless, as discussed in more 
detail below, since the veteran was not exposed to radiation 
in service, the Board finds that this article is not 
pertinent to the instant claim.  In sum, waiver of RO 
consideration of all the additional evidence is not 
necessary.  38 C.F.R. § 20.1304(c).   

Further, at times, the veteran appears to be claiming that he 
had active duty service until 1964.  However, the veteran's 
service personnel records, including his DD 214, as well as 
an Honorable Discharge certificate, clearly show that the 
veteran was discharged from active service in August 1960 and 
from reserve duty in August 1964.  

The issues of service connection for severe joint pain, 
actinic keratoses and skin cancer, urinary disability, 
prostate disability, right leg disability, left knee 
disability, right hip disability and sleep apnea as well as 
entitlement to special monthly compensation are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected chronic muscular strain 
superimposed on degenerative instability with sciatica is 
manifested by pain, degenerative changes and limitation of 
motion, but not by incapacitating episodes of intervertebral 
disc syndrome totaling at least six weeks in duration during 
any year, ankylosis, or any associated neurological 
impairment.  

2.  The veteran did not serve in the Republic of Vietnam 
during active service, and exposure to herbicides during his 
active service is not otherwise shown.

3.  Chest tumor with blood spots was not manifested during 
the veteran's active duty service, nor is it otherwise 
related to such service.  

4.  Abdomen and left shoulder tumors were not manifested 
during the veteran's active duty service, nor are they 
otherwise related to such service.  

5.  Neuralgia was not manifested during the veteran's active 
service or for many years thereafter, nor is it otherwise 
related to such service.  

6.  Pancreas disability was not manifested during the 
veteran's active service, nor is it otherwise related to such 
service.  

7.  Persistent cough was not manifested during the veteran's 
active service, nor is it otherwise related to such service.  

8.  Peripheral neuropathy was not manifested during the 
veteran's active service or for many years thereafter, nor is 
it otherwise related to such service, including to herbicide 
exposure.  

9.  Type II diabetes mellitus was not manifested during the 
veteran's active service or for many years thereafter, nor is 
it otherwise related to such service, including to herbicide 
exposure.  

10.  Memory disability was not manifested during the 
veteran's active service, nor is it otherwise related to such 
service.  

11.  Liver disability and possible cirrhosis was not 
manifested during the veteran's active service or for many 
years thereafter, nor is it otherwise related to such 
service.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for the veteran's service-connected chronic muscular 
strain superimposed on degenerative instability with sciatica 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5237 
- 5243 (2007).

2.  Chest tumor with blood spots was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 501, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2007).

3.  Abdomen and left shoulder tumors were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 501, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.309, 3.311 (2007).

4.  Neuralgia was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in or aggravated 
by service.  38 U.S.C.A. §§ 501, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).

5.  Pancreas disability was not incurred in or aggravated by 
service.  38 U.S.C.A.  §§ 501, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2007).

6.  Persistent cough was not incurred in or aggravated by 
service.  38 U.S.C.A.  §§ 501, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2007).

7.  Peripheral neuropathy was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 501, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2007).

8.  Type II diabetes mellitus was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 501, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2007).

9.  Memory disability was not incurred in or aggravated by 
service.  38 U.S.C.A.  §§ 501, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2007).

10.  Liver disability and possible cirrhosis was not incurred 
in or aggravated by service, nor may it be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. §§ 
501, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in July 2001, October 2002, May 2003 
and February 2005 VCAA letters, the appellant was informed of 
the information and evidence necessary to warrant entitlement 
to service connection.  Moreover, a March 2006 letter to the 
veteran informed him of types of evidence necessary to 
establish an increased rating.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Lastly, the notice requirements apply to all 
five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As the March 
2006 letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal, the requirements set forth in Dingess 
have also been met.   

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in his possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  He was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.  

With respect to the issue of an increased rating for the 
veteran's service-connected low back disability, section § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.
 
Although not all of the requirements of Vazquez-Flores have 
been met in the instant case, the Board finds that any notice 
error did not affect the essential fairness of the 
adjudication because the March 2006 letter fully informed the 
veteran that he may submit medical evidence, lay observations 
and employment statements in support of his claim.  Moreover, 
in his notice of disagreement and substantive appeal, the 
veteran specifically addressed the effect his disability had 
on his daily activities demonstrating that he had actual 
knowledge of the requirements for an increased rating.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

VA can rebut this presumption by showing that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating:  (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, supra.

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to him, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993).   

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  Although the requirements set out in 
Pelegrini have not been satisfied with respect to all the 
issues on appeal, the deficiency in the timing of the VCAA 
notices was remedied by readjudication of the issues on 
appeal in the statements of the case and subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical and personnel records, VA treatment records, 
private treatment records and VA examination reports.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA examination in January 2005 
with respect to an increased rating for his low back 
disability.  The examination report contains sufficient 
information to decide this issue on appeal.  See Massey v. 
Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary with respect to this 
issue. 

As discussed in more detail below, with respect to the 
service connection issues being decided on the merits in this 
decision, a VA examination with nexus opinion is not required 
in order to make a final adjudication.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that, in 
disability compensation (service connection) claims, VA must 
provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the probative evidence of record does not 
establish that the veteran suffered "an event, injury or 
disease in service," including exposure to herbicides, 
biological agents or radiation.  More importantly, none of 
the evidence of record, including the veteran's own 
statements, establish either the presence of the claimed 
disorders (or pertinent symptoms) in service, or continuity 
of symptoms since service.  Rather, the evidence first 
documents the claimed disorders many years after service, and 
the veteran himself does not contend that he noticed the 
disorders or any associated symptoms in service or 
thereafter; he maintains instead that he believes the 
disorders are related to certain service exposures.  As a 
layperson, however, his opinion as to the etiology of his 
disorders (as opposed to his observations of his condition in 
service and thereafter) do not constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the remand portion of the decision, the Board is 
requesting further development of the skin cancer claim with 
respect to radiation exposure.  In theory, this development 
could show that he was in fact exposed to some degree of 
ionizing radiation in service.  Even if, however, the 
evidence ultimately does demonstrate such exposure, there is 
still no "indication" that any such exposure resulted in 
the disorders at issue.  Although the veteran has submitted 
some general articles concerning the effects of radiation, 
those articles do not even remotely address the veteran's 
particular situation, and in the Board's opinion are far too 
attenuated a link as to constitute an "indication" of a 
relationship to service in this case, even with the low 
threshold mentioned in McLendon.

In short, the Board finds that there is no competent or 
credible evidence "indicating" a link between any current 
diagnosis of disability and the veteran's period of service.  
A VA examination as to the service connection issues decided 
herein is therefore not "necessary" under 38 U.S.C.A. 
§ 5103A(d).

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 


II.  Increased Rating for Chronic Muscular Strain 
Superimposed on Degenerative Instability with Sciatica

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The general rating formula for the spine provides for 
disability ratings under Diagnostic Codes 5235 to 5243, 
unless the disability rated under Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, for diseases and injuries 
of the spine, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 40 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine; a 50 percent rating is awarded 
for unfavorable ankylosis of the entire thoracolumbar spine; 
and a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent evaluation 
is warranted when there are incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent evaluation is 
warranted when there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.

The evidence of record has been reviewed.  Significantly, a 
May 2003 private letter by C.C., M.D. indicated that the 
veteran's sciatic symptomatology would have to be more 
directly related to his back.  A private November 2003 X-ray 
study of the lumbar spine was submitted in March 2004, which 
was construed as a claim for an increased rating.  The study 
showed severe degenerative disc disease, L3-4, L5-S1; and 
lower degenerative facet disease.  In the March 2004 rating 
decision, the RO continued the veteran's current 40 percent 
disability rating.  

The veteran was afforded a VA examination in January 2005.  
The examiner noted that the veteran was a retired teacher.  
The veteran indicated that he could no longer teach because 
of back pain and impaired hearing.  The veteran stated that 
he could operate a car for only about 90 minutes secondary to 
increasing pain in the back, right buttock and both 
shoulders.  The veteran also stated that walking was limited 
to about 10 minutes by pain at the back and the knees.  The 
veteran complained of pain over the entire thoracic and 
lumbar spine, worse at the low back, which radiated into his 
right buttock and thigh.  The veteran also indicated that he 
had feelings of weakness and easy fatigue.  Flare-up with 
activity bothered the back.  Back flare-ups were usually with 
standing, walking, prolonged sitting, driving, etc.  On 
physical examination, the examiner noted that the veteran was 
overweight, and muscle condition was average.  The veteran 
was not able to rise on toes or heels.  He complained of 
weakness and poor balance.  He was able to flex forward and 
reach to the tibia.  Percussion of the spine was painful at 
L5.  Range of thoracolumbar motion testing disclosed 25 
degrees flexion, 5 degrees extension, 15 degrees rotation 
(bilaterally), and 15 degrees lateral bending (bilaterally).  
In sitting position, rotation improved to 35 degrees.  There 
was moderate back pain with these movements and there was 
guarding.  The low back had milder tenderness at L5.  There 
was no persistent muscle spasm.  Reflexes were normal at the 
knees and ankles.  Extensor muscles were unimpaired at the 
lower legs and feet.  Sensation was diminished on all 
surfaces distal to the knees.  Calf circumference was equal.  
Straight leg raising was limited to 65 degrees bilaterally by 
hamstring muscle tightness.  Dorsiflexion of the foot did not 
cause any difficulty.  The diagnosis was chronic muscular 
strain superimposed on degenerative instability.  The 
examiner noted that the lumbar nerve roots were probably 
unimpaired and that the numbness in the distal portions of 
both lower extremities probably represented peripheral 
neuropathy likely related to diabetes.  Lastly, the examiner 
opined that decreasing flexion of the back by 10 degrees 
represented symptoms at the back and decreasing flexion of 
the back by five degrees represented back flare-ups.  The 
examiner also noted that the veteran had become a very poor 
candidate for heavier types of work and was limited to light 
work.  The work needed to mostly be sitting and the veteran 
needed to be able to change positions as needed for comfort.  
The orthopedic portion of this work limitation was mostly 
because of his back.  The examiner also indicated that the 
veteran was not utilizing bed rest in treatment for his back.    

VA treatment records showed complaints of low back and 
sciatic nerve pain, but do not demonstrate any associated 
neurologic impairment or ankylosis.  They do not document any 
prescribed bed rest for intervertebral disc syndrome. 

A November 2005 VA examination for Aid and 
Attendance/Housebound showed that the veteran had decreased 
movement of his spine and trunk with forward flexion 
approximately 35 degrees.  Lateral movements were decreased.  
 
Based on the medical evidence of record, the Board concludes 
that a rating in excess of 40 percent is not warranted.  
Under the general rating formula, 40 percent rating is the 
maximum rating based on limitation of motion.  Moreover, 
where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
veteran has been granted the maximum rating possible under 
the general rating formula for  limitation of the lumbar 
spine, no higher rating based on the presence of functional 
loss due to pain, weakness, etc.. can be assigned.  Further, 
there has been no medical evidence of unfavorable ankylosis 
of the thoracolumbar spine as to warrant assignment of a 50 
percent rating under the general rating formula.  

Moreover, the medical evidence of record does not support a 
maximum rating of 60 percent under Diagnostic Code 5243 for 
intervertebral disc syndrome.  Although the veteran has 
claimed numerous incapacitating episodes, the claims files 
are silent with respect to any objective findings of 
incapacitating episodes having a total duration of six weeks.  
They certainly do not document any prescription for bed rest.  
Significantly, the January 2005 VA examination specifically 
stated that the veteran was not using bed rest in the 
treatment of his back.  

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, there has been no objective finding of neurological 
abnormalities associated with the veteran's low back 
disability.  Although the medical evidence does show that he 
has urinary and bowel problems, such as anal fissures, there 
is no competent medical evidence of record showing any 
bladder or bowel dysfunction associated with the veteran's 
low back disability.  The January 2005 VA examination is 
silent with respect to any such findings.  The Board 
recognizes that there has been medical evidence of sciatica; 
however, the January 2005 VA examiner indicated that the 
lumbar nerve roots were probably unimpaired and that any 
numbness in the lower extremities was probably related to 
nonservice-connected diabetes.  Thus, the Board finds that a 
separate rating is not warranted for neurological symptoms, 
and the veteran's currently manifested symptoms associated 
with his low back disability are adequately contemplated in 
the current 40 percent rating. 

Therefore, based on the analysis above, the preponderance of 
the evidence is against entitlement to a rating in excess of 
40 percent for the veteran's service-connected low back 
disability.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 C.F.R. § 4.3.

The Board has, in compliance with Hart, supra, considered 
whether a higher rating was warranted during any discrete 
period of the appeal.  The evidence of record is consistent, 
however, in showing the absence of ankylosis, incapacitating 
episodes of any significant duration, or associated 
neurologic impairment.  The Board finds that the veteran is 
not entitled to assignment to a rating in excess of 40 
percent for any portion of his appeal.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The veteran contends that he 
retired in part due to his lower back disorder, and the VA 
examiner noted that the veteran could not perform heavy 
labor.  Notably, however, the examiner found that the veteran 
could perform light or sedentary work.  In addition, the 
veteran has several nonservice-connected disorders, including 
diabetes, which clearly impact on his employment.  The 
veteran has not adduced any convincing evidence supporting 
his opinion as to the impact of his lower back disorder on 
his last job or his employment in general.  The Board points 
out that the assignment of a 40 percent disability evaluation 
is itself recognition of substantial impairment of 
employment.  

After reviewing the record, the Board finds that the evidence 
simply does not demonstrate marked interference with 
employment outside of that already contemplated by the 
assigned rating.  Nor has the disorder necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

III.  Service Connection Claims

The veteran is claiming entitlement to service connection for 
chest tumor with blood spots, abdomen and left shoulder 
tumors, neuralgia, pancreas disability, persistent cough, 
peripheral neuropathy, diabetes mellitus, type II, memory 
disability and liver disability and possible cirrhosis.  
Specifically, the veteran is claiming that these disabilities 
are due to herbicide, biological or radiation exposure.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus, cirrhosis of the liver, organic diseases 
of the nervous system, and malignant tumors, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
"radiation-exposed veterans."  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Second, when a "radiogenic disease" first 
becomes manifest after service, and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation.  38 C.F.R. § 
3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), 
reversing in part Combee v. Principi, 4 Vet.App. 78 (1993).

Assuming that a person is a "radiation-exposed veteran" 
pursuant to 38 C.F.R. 
§ 3.309(d)(3)(i), the diseases specific to such veterans for 
the purpose of presumptive service connection are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin' s disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvii) cancer of the bone; 
(xviii) cancer of the brain; (xix) cancer of the colon; (xx) 
cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. 
§ 3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The governing regulation essentially states 
that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure, a dose assessment will be made.  38 C.F.R. § 
3.311(a).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, that must become manifest five years or more after 
exposure.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).

With respect to the first method, the Board notes that the 
veteran's claimed disabilities are not included as a 
presumptive disability for radiation-exposed veterans as set 
out under 38 C.F.R. § 3.309(d).  Service connection under 
that regulation is therefore not warranted. 

As to the second method for establishing service connection, 
none of the disorders at issue are considered "radiogenic" 
under 38 C.F.R. § 3.311(b)(2).
 
As to the third method for establishing service connection, 
the veteran claims that he was exposed to radiation during 
basic training as well as while he was stationed in France 
and Germany.  Specifically, the veteran asserts that he was 
exposed to radiation from his duties as a heavy weapons 
infantry solder, a tank commander, a NATO missile instructor, 
a radiation pathfinder, and a chemical, biological, radiation 
trainee and trainer.  The Board notes that the veteran's DD 
214 and service personnel records showed that in November and 
December, 1958, the veteran completed the following training 
courses: SS-10 Missile Course; Battle Indoctrination; Code of 
Conduct; Military Justice; Geneva Convention; and CBR 
training.   However, nothing in these records indicate that 
the veteran was exposed to radiation while completing these 
courses or any other time during his active duty service.  
Further, service medical records are silent with respect to 
any radiation exposure.  In March 2003, the National 
Personnel Records Center indicated that no records of 
exposure to radiation for the veteran were available.  In 
December 2002, the RO received confirmation from the 
Department of Defense that the veteran did not participate in 
Project 112/SHAD testing. 
 
The Board notes that in a May 2004 statement, another service 
member indicates that he worked at the "664 ordnance ammo 
pump for all disposal" in 1963 and that there was radiation 
material coming through from "Bomholder".  However, this 
lay statement has no probative value as the veteran was no 
longer on active duty in 1963.  The veteran also submitted a 
lay statement from his sister that provided that she believed 
his exposure to radiation and chemicals while he was in 
service caused the veteran many health problems.  The sister 
is not competent to testify that the veteran was actually 
exposed to radiation while in service.

In any event, even assuming that the veteran was exposed to 
radiation in service, there is no competent evidence linking 
his current disorders to such exposure.  The veteran's own 
statements do not constitute competent medical evidence.  
While he has submitted several publications concerning 
radiation exposure and his disabilities, the information has 
minimal probative value because it does not purport or serve 
to link his current disabilities and service.  See Sacks v. 
West, 11Vet. App. 314 (1998).

In sum, service connection on a presumptive basis is not 
warranted, and there is no competent or credible evidence 
otherwise suggesting a link between the current disorder and 
any exposure to radiation therein.  Thus, service connection 
for these disabilities as due to exposure to radiation is not 
warranted.  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The veteran's military personnel records show that he did not 
serve in the Republic of Vietnam at any time, and the veteran 
is not claiming otherwise.  Rather, he contends that he was 
exposed to herbicides while stationed in Germany and France.  
The Board finds his account of exposure to herbicides, namely 
just that he knew herbicides were being sprayed, to lack 
credibility.  In this regard, the Board points out that he 
has not explained in any persuasive detail just how he knew 
that herbicides were being sprayed.  Nor do his records 
otherwise suggest that he was located in an area subject to 
herbicide spraying.  The Board points out that as he did not 
service in Vietnam, he is not entitled to a presumption of 
exposure to herbicides, and that the evidence therefore must 
demonstrate such exposure.  The Board finds his account to 
lack credibility.  Moreover, while a July 2001 private letter 
from Dr. C.C. and a 2002 VA treatment record indicated that 
the veteran was exposed to Agent Orange and herbicides while 
in service, those reports are based on the unsubstantiated 
history provided by the veteran.  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).   Here, as there is no evidence to 
support the contention that the veteran was exposed to 
herbicides while in service, these medical records have no 
probative value when weighed against the veteran's service 
personnel records and his lack of service in Vietnam.  

Therefore, even though the veteran has been diagnosed with at 
least one of the enumerated disabilities listed under 38 
C.F.R. § 3.309(e) (namely Type II diabetes, and arguably 
peripheral neuropathy), he is not presumed to have been 
exposed to herbicide agents because he was never in Vietnam 
and there is no record of any other herbicide exposure while 
in service.  38 U.S.C.A. § 1116(f).  Thus, the Board finds 
that the presumptive regulations regarding exposure to Agent 
Orange are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).

Further, the veteran appears to also assert his disabilities 
are due to some sort of exposure to biological warfare.  
However, again, the Board finds his account to lack 
credibility, both in light of the absence of corroboration in 
the service personnel and medical records, and also in the 
unpersuasive account of how this exposure purportedly 
occurred.

Lastly, the Board finds that service connection for these 
disabilities is also not warranted under a direct theory of 
entitlement.  The veteran's service medical records do not 
show any treatment or diagnosis of any of these disabilities.  
Further, the veteran's July 1960 service examination prior to 
discharge showed no abnormalities with respect to these 
disabilities.  Further, in his contemporaneous medical 
history, the veteran does not indicate any problems 
associated with these disabilities. 

The first post service medical evidence of record are private 
treatment records from 1985, 35 years after discharge from 
active service, showing that the veteran had actinic 
keratoses.  A May 1998 laboratory report showed that the 
veteran was diagnosed with basal cell carcinoma.  Subsequent 
VA and private treatment records showed continuing treatment 
for actinic keratoses/skin cancer as well as treatment for 
diabetes mellitus and complaints of a chronic cough, joint 
pain and liver pain.  An October 2004 private sonogram showed 
markedly increased echogenicity of the liver associated with 
nodular contour.  The overall pattern was most consistent 
with cirrhosis, but differential diagnosis for increased 
echogenicity of the liver also included hepatitis and fatty 
infiltration of the liver.  Current treatment records are for 
the most part silent with respect to the remaining 
disabilities.  Nevertheless, importantly, none of the 
treatment records suggest a relationship to service.   

With respect to the veteran's assertions, medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  See Espiritu.  However, lay assertions 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, No. 07-7029, slip op. at 7 
(Fed. Cir. July 3, 2007); see Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

Here, the veteran is competent to say that he experienced 
symptoms while in service.  However, the Board does not 
believe that the disabilities on appeal are  subject to lay 
diagnosis.  The veteran has not demonstrated that he has the 
expertise required to offer a nexus opinion between any 
current disabilities and service.  Moreover, the Board finds 
his account of symptoms to otherwise lack credibility, given 
not only the absence of pertinent complaints or findings in 
service, but also the absence of any such complaints or 
findings for years after service.  Thus, his statements have 
no probative value when weighed against his service medical 
records and the lack of treatment for many years.  In sum, 
while the veteran's contentions have been carefully 
considered, these contentions are outweighed by the absence 
of any medical evidence to support the claim.  

With no evidence of any of these disabilities for at least 35 
years after discharge from service and no competent medical 
evidence of record suggesting a link between the veteran's 
current disabilities and his active duty service, to include 
exposure to herbicides, biological agents or radiation, there 
is no basis for awarding service connection for these 
disabilities either on a direct basis or under the one-year 
presumption for diabetes mellitus, cirrhosis of the liver, 
organic diseases of the nervous system, and malignant tumors. 

Therefore, a preponderance of the evidence is against the 
veteran's claims for service connection for chest tumor with 
blood spots, abdomen and left shoulder tumors, neuralgia, 
pancreas disability, persistent cough, peripheral neuropathy, 
diabetes mellitus, type II, memory disability and liver 
disability with possible cirrhosis.  As the preponderance of 
the evidence weighs against the claims, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 40 percent for chronic 
muscular strain superimposed on degenerative instability with 
sciatica is denied.

Entitlement to service connection for chest tumor with blood 
spots is denied.

Entitlement to service connection for abdomen and left 
shoulder tumors is denied.

Entitlement to service connection for neuralgia is denied.

Entitlement to service connection for pancreas disability is 
denied.

Entitlement to service connection for persistent cough is 
denied.

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for Type II diabetes 
mellitus is denied.

Entitlement to service connection for memory disability is 
denied.

Entitlement to service connection for liver disability with 
possible cirrhosis is denied.


REMAND

The veteran is seeking entitlement to service connection for 
urinary disability, including kidney cysts, and prostate 
disability.  The service medical records show recurrent 
dysuria as well as kidney trouble.  At the time of discharge, 
examination revealed an inadequate meatal opening and 
urethritis.  Current treatment records continued to show 
urinary problems, kidney cysts and prostatitis.  Thus, given 
that there is evidence of urinary problems in service and 
evidence of current disabilities, the Board finds that the 
veteran should be afforded a VA examination to determine the 
nature, extent and etiology of any currently manifested 
urinary disability, including kidney cysts, and prostate 
disability.  See 38 C.F.R. § 3.159(c)(4).  
 
Moreover, the veteran is also seeking service connection for 
right leg disability, left knee disability and right hip 
disability, to include as secondary to his service-connected 
low back disability.  He is also claiming service connection 
for sleep apnea, to include as secondary to his service-
connected disabilities.  The Board finds that appropriate VA 
examinations with opinions are necessary to determine whether 
the veteran's right leg disability, left knee disability and 
right hip disability are proximately due to or aggravated by 
his service-connected low back disability; and whether the 
veteran's sleep apnea is proximately due to or aggravated by 
his service-connected disabilities.  See 38 C.F.R. § 3.310 
(2007).

The veteran seeks service connection for actinic keratoses 
and skin cancer.  In a September 2000 letter, Dr. R.O. 
indicates that he first saw the veteran in 1984 for actinic 
keratoses.  He indicates that the veteran was diagnosed in 
April 1998 for basal cell carcinoma.  He stated that actinic 
keratoses as well as basal cell carcinoma were thought to be 
due to skin injury from sun damage usually done in the first 
20 to 25 years of life.  He noted that the veteran reported a 
great deal of sun damage in his early years that continued 
while in the military.  The doctor concluded that the sun 
damage experienced now by the veteran is from sun damage done 
in the first 25 years of his life (which, the Board notes, 
would encompass his period of service).

In light of Dr. R.O.'s opinion suggesting that the veteran's 
keratoses and skin cancer may have resulted in some degree 
from sun exposure in service, the Board finds that a VA 
examination is necessary in this case.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Douglas v. Derwinski, 2 
Vet. App. 103 (1992).

The Board also notes that skin cancer is a "radiogenic" 
disease under 38 C.F.R. § 3.311, and that the record shows 
the RO has not fully complied with that regulation, inasmuch 
as a radiation dose estimate was not obtained.  The Board 
recognizes that the National Personnel Records Center 
indicated that it has no information for the veteran 
concerning radiation exposure, and that the Department of 
Defense has indicated that the veteran did not take part in a 
particular operation.  Nevertheless, the veteran's DD Form 
214 does confirm that he received chemical, biological and 
radiation training, and that he was trained in the use of the 
SS-10 missile system.  The veteran contends that he served as 
a "radiation pathfinder" in service, that the SS-10 
missiles sometimes used "dirty" warheads (i.e. contaminated 
with radiation), and that he was exposed to radiation while 
disposing of missile parts at a toxic ammunition dump.

When a radiogenic disease first becomes manifest after 
service, and it is contended that the disease is the result 
of exposure to ionizing radiation in service, a radiation 
dose estimate will be obtained.  For claims alleging 
radiation exposure on a basis other than presence during 
atmospheric nuclear weapons test participation or the 
occupation of Hiroshima or Nagasaki, Japan, a request will be 
made for any available records concerning the veteran's 
exposure to radiation.  Any records obtained will then be 
forwarded to VA's Under Secretary for Health for preparation 
of a dose estimate.  38 C.F.R. § 3.311 (2007).  Given the 
veteran's contentions, the Board finds that further 
development is required.

The Board notes that, with respect to the issues of right leg 
disability, left knee disability, right hip disability and 
sleep apnea, it appears that the veteran has not received 
adequate notice pursuant to the VCAA.  The Board notes that 
VCAA letters were sent to the veteran concerning what 
information and evidence was necessary to warrant entitlement 
to service connection under a direct theory of entitlement.  
However, the letters did not clearly set forth the type of 
information and evidence necessary to warrant entitlement to 
service connection under a secondary theory of entitlement 
pursuant to 38 C.F.R. § 3.310.  On remand, the veteran should 
be provided with appropriate VCAA notice. 

In addition, although the veteran has received numerous VCAA 
letters with respect to the service connection issues on 
appeal, none of those letters specifically addressed the 
issue concerning severe joint pain.  Pursuant to the Court's 
reasoning in Overton v. Nicholson, 20 Vet. App. 427 (2006) 
concerning the prejudicial effect of this lack of notice, the 
Board will remand the issue for proper VCAA notice. 

Lastly, the veteran also seeks entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person or on the basis of being 
housebound.  However, as this issue is inextricably 
intertwined with the service connection issues being 
remanded, this issue must also be remanded and readjudicated 
by the RO in light of any additional development with respect 
to the service connection issues.  

Accordingly, the case is REMANDED for the following actions:

1.  With respect to the issues of severe 
joint pain, right leg disability, left 
knee disability, right hip disability and 
sleep apnea, the RO should furnish the 
veteran with an appropriate VCAA letter.  
The letter should specifically include 
notice to the veteran of the evidence 
necessary to substantiate claims on both 
a direct basis, and on a secondary basis.  
The veteran should also be advised to 
submit any pertinent evidence in his 
possession.  

2.  The RO should forward a summary of 
the veteran's account of his radiation 
exposure to the Defense Threat Reduction 
Agency (or its successor organization, if 
appropriate) and request that agency to 
determine if the veteran was exposed to 
radiation in service, and to provide 
radiation dose information that 
specifically takes into account his 
allegations of such exposure.

3. Then, the RO should forward the 
veteran's claims folders to VA's Under 
Secretary for Health for preparation of a 
radiation dose estimate for the veteran 
in accordance with the requirements of 38 
C.F.R. 
§ 3.311 (a)(2)(iii) (2007).

4.  The RO should then determine whether 
the veteran was exposed to radiation 
during service, and, if so, should 
undertake any other development required 
under 38 C.F.R. § 3.311, to include 
review by the Director of the 
Compensation and Pension Service. 
 
5.  The veteran should be afforded a VA 
examination for his urinary disability, 
including kidney cysts, and prostate 
disability.  The claims files must be 
made available to the examiner for 
review.  The examiner should clearly 
report all of the veteran's current 
urinary, kidney and prostate disabilities 
and offer an opinion as to whether it is 
at least as likely as not (i.e. a 50% or 
higher degree of probability) that any 
such disability is etiologically related 
to service.

6.  The veteran should be scheduled for 
an appropriate VA examination for his 
right leg, left knee, and right hip 
disabilities.  It is imperative that the 
claims files be made available to the 
examiner.  The examiner should clearly 
delineate all current disabilities of the 
right leg, left knee and right hip.  The 
examiner should respond to the following:

     a)  Is it at least as likely as not 
(i.e. a 50% or higher degree of 
probability) that any current 
disabilities of the right leg, left knee 
and right hip are proximately due to, or 
caused by, the veteran's service-
connected low back disability?

     b)  Is it at least as likely as not 
that any current disabilities of the 
right leg, left knee and right hip have 
been aggravated by the veteran's service-
connected low back disability? 
	
7.  The veteran should be scheduled for 
an appropriate VA examination for his 
sleep apnea.  It is imperative that the 
claims files be made available to the 
examiner.  The examiner should respond to 
the following:

     a)  Is it at least as likely as not 
(i.e. a 50% or higher degree of 
probability) that the veteran's sleep 
apnea is proximately due to, or caused 
by, the veteran's service-connected 
disabilities?

     b)  Is it at least as likely as not 
that the veteran's sleep apnea has been 
aggravated by the veteran's service-
connected disabilities? 

8.  The veteran should be scheduled for 
an appropriate VA examination for his 
actinic keratoses and skin cancer.  It is 
imperative that the claims files be made 
available to the examiner.  Following 
examination of the veteran and review of 
the medical history, the examiner should 
provide an opinion as to whether it at 
least as likely as not (i.e. a 50% or 
higher degree of probability) that the 
veteran's actinic keratoses and/or skin 
cancer is(are) etiologically related to 
service, or was(were) manifest within one 
year of discharge from active service. 

9.  Thereafter, the RO should 
readjudicate the remaining issues on 
appeal.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


